DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 8 is directed to a computer-implemented method for presenting information indicative of the sensed force and fluid pressure, which is a computational algorithm, mental process, or abstract idea. The step of presenting information indicative of the sensed force and fluid pressure could be carried out as comments/calculations performed mentally by a clinician that is jotted down via pen-and-paper or verbally presented. Claim 8 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 8 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 8 recites an abstract idea. In particular, claim 8 recites the following limitations:
[A1] A method of providing information about force and pressure associated with a therapeutic scoliosis brace to a patient comprising: a computer executable method stored…, [B1] the computer executable method adapted to: receive information indicative of force sensed by a force sensor co-located with an inflatable bladder, [C1] the force sensor and inflation bladder coupled to the therapeutic scoliosis brace, receive information indicative of fluid pressure in the inflatable bladder; [D1] display…quantitative and visual information indicative of the sensed force as well as quantitative and visual information indicative of the fluid pressure. These elements [A1]-[D1] of claim 8 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. The step of presenting information indicative of the sensed force and fluid pressure could be carried out as comments/calculations performed mentally by a clinician that is jotted down via pen-and-paper or verbally presented. Additionally, the claim does not require the force sensor, bladder and brace and instead simply states the computer receives information indicative of a force which is mere data gathering.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] remote device; [B2] a storage device of the remote device; [C2] display of the remote device.
These elements [A2]-[C2] of claim 8 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[C2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 8 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[C2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 10 depends from claim 8, and recites the same abstract idea as claim 8. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou et al. (U.S. Pub. No. 2011/0230806)(previously cited).
Regarding claim 8, Lou discloses:
A method of providing information about force and pressure associated with a therapeutic scoliosis brace to a patient (see at least abstract and paragraph 0057), comprising: a computer executable method stored in a storage device of a remote device (paragraph 0080 discloses wherein the patient can use the apparatus' wireless connection to connect to a secondary device, such as but not limited to, a mobile phone, a desktop computer, a touchpad computer, a netbook computer, a laptop computer, a television set top box, a vehicle, or a watch, to view the current status of the patient's treatment and the data collected while the patient has been wearing the orthosis (101)) the computer executable method adapted to: receive information indicative of force sensed by a force sensor (force sensor 102) co-located with an inflatable bladder (air bladder 100) (paragraph 0078 discloses wherein components of the system can receive the collected data or information and Figures 8B and paragraph 0053 disclose wherein the force sensor 102 can be located underneath or between the air bladder 100 and outside the wall of the orthosis 101), the force sensor (102) and inflation bladder (100) coupled to a therapeutic scoliosis brace (101) (see figure 8B and paragraph 0053), receive information indicative of fluid pressure in the inflatable bladder (paragraphs 0015-0016 disclose wherein the system measures the air pressure of the air bladder disposed within the orthosis); display on a display of the remote device quantitative and visual information indicative of the sensed force as well as quantitative and visual information indicative of the fluid pressure (paragraphs 0015-0016 disclose wherein the system measures the air pressure of the air bladder disposed within the orthosis and paragraph 0053 further discloses a force sensor 102 located underneath or between the air bladder 100 and outside the wall of the orthosis 101 for measuring applied force and paragraphs 0009 and 0080 disclose wherein the main controller takes readings from the force or pressure sensor and wherein the measured and analyzed signal data can be communicated to an external secondary device and wherein the external secondary device can visually display the communicated data and wherein the secondary device can display the device graphically, textually, and/or in any other information dispersal manner such that the system can display through a secondary device quantitative and visual information indicative of the sensed force and fluid pressure).
Regarding claim 10, Lou discloses the method of claim 8 and further discloses:
wherein the visual information indicative of the sensed force and the visual information indicative of the fluid pressure is visually presented relative to one or more thresholds (paragraph 0009 discloses wherein the external device can be used to configure the apparatus such as setting the time, sampling rate and the target force levels (thresholds) and paragraph 0080 discloses wherein this information can be presented on the secondary device through graphical or textual display).
Response to Amendment
Applicant amended claims 8 and 10 in the response filed 05/02/2022.
Applicant canceled claim 9 in the response filed 05/02/2022.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. Applicant argues that Lou fails to disclose wherein the system displays quantitative and visual information indicative of the sensed force as well as quantitative and visual information indicative of the fluid pressure. However, this argument is not persuasive as Lou in paragraphs 0009 and 0080 discloses wherein the orthosis device can be connected to a secondary device which can allow a user to view or displays “the data collected while the patient is wearing the orthosis” and wherein “…information can be presented on the secondary device through a graphical or textual display, verbal notification, or any other information dispersal technology obvious to those skilled in the art”, such that the measured and received data is displayed graphically or visually and quantitatively. Furthermore, paragraphs 0015-0016 disclose wherein the system measures the air pressure of the air bladder disposed within the orthosis and paragraph 0053 further discloses a force sensor 102 located underneath or between the air bladder 100 and outside the wall of the orthosis 101 for measuring applied force. Therefore, the cited sections or paragraphs of Lou, taken in combination, disclose an orthosis that measures and collects data representative of sensed force and fluid pressure and can display the collected force and fluid pressure data on a secondary or remote device visually and quantitatively. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792